Case 1:20-cv-01564-WFK-JO Document16 Filed 08/07/20 Page 1 of 2 PagelD #: 63

FISHMAN MCINTYRE
BERKELEY LEVINE SAMANSKY P.C.

CHRISTOPHER E MEInT TRE 5.6 NEW YORE OFFICE EAST HANOVER 10 G1s36
a , c th

LAWRENCE M. BERKELEY 4+ 521 FIFTH AVENUE, 17" FI. Telephone (973) 560-9000
MITCHELL B. LEVINE* New York, NY 10175 Fax (973) 560-0060
SCOTT D. SAMANSKY**

DONALD M. GARSON > Tel (212) 461-7190 > NIBAR
CASSANDRA A. WILLOCK* Fax (973) 560-0060 < NY BAR

SCOTT A. GROSSMAN * 4.NJ, NY & CT BARS
PHILIP H. ZIEGLER* *#NJ & DC BARS
ANDREW L. STERN > + NJ & NY BARS
PETER J. MURANO, III* « NJ & PA BARS
ANN MARIE F. KANE* August bs 2020° + Certified by the Supreme Court

MARK N. KEDDIS*
JASON J. MASTRANGELO*

of NJ as a Civil Trial Attorney

www.fishmanmcintyre.com

Via ECF

Magistrate Judge James Orenstein
United States District Court
Eastern District of New York

225 Cadman Plaza East
Brooklyn, New York 11201

Re: Halbert v Target Corporation
EDNY Case No.: 1:20-cv-01564
Our File No. : TARN-163

Dear Magistrate Orenstein:

Please be advised this firm represents the defendant, Target Corporation in connection with the above.
A telephonic status conference is scheduled before Your Honor on Monday, August 10, 2020 at 10:00 a.m.
Please accept this letter as the parties joint status report.

Plaintiff underwent back surgery in June of this year and has returned to her native County of Georgia
to recuperate. This has necessarily delayed the undertaking of plaintiff's deposition. The parties were unaware
of such surgery at the time of the initial conference. In fact, based on the foregoing, parties do not believe they
will be able to complete fact discovery by the existing deadline of September 21, 2020. It is the parties
intention to undertake the plaintiff's deposition before the end of September however, but of course, that does
not leave time for additional discovery including depositions of the defendant and depositions of any witnesses
identified by plaintiff at her deposition. Accordingly, the parties will be seeking an extension of the fact
discovery deadline.

As of this time, defendant is awaiting plaintiffs certified answers to interrogatories.
Defendant has had difficultly securing plaintiff's medical records. While plaintiff timely provided

authorizations, due in large part to medical providers which are either still not providing services in light of the
pandemic, or have decided to make the production of medical records not a priority, defendants are awaiting
Case 1:20-cv-01564-WFK-JO Document16 Filed 08/07/20 Page 2 of 2 PagelD #: 64

Magistrate Judge James Orenstein
Halbert v Target Corporation

EDNY Case No.: 1:20-cv-01564
August 7, 2020

Page 2

medical records from three separate medical providers, as well as plaintiff's employment records. Plaintiffs
counsel has attempted to cooperate in this regard. Our office has followed up on multiple occasions in order to
obtain same, and have hired a records retrieval service to aid in this regard. Certainly, defendant would like all
medical records in its possession prior to the deposition of the plaintiff.

No expert disclosures have been made to date.

Based on the foregoing, the parties respectfully request an extension of fact discovery, as well as
adjusted dates for expert disclosures and discovery (proposed deadline is October 21) as well as an
adjournment of the balance of the dates set forth in the original Case Management Scheduling Order,
particularly the date for the pretrial conference, dispositive motion deadline and joint pretrial order (presently
scheduled for November 2, November 16, December 21, 2020, respectively).

Your Honor should be aware that the parties have engaged in settlement negotiations, and were
contemplating mediation, but due to plaintiff's extensive injuries, and frankly, injuries which are more
extensive then originally anticipated by the defendant, the parties do not believe that settlement negotiations
can meaningfully take place until the close of all discovery.

We look forward to speaking to Your Honor at Monday’s conference.

Respectfully submitted

 
    

Mitchell B. L
Mitch(@Fishfn cIntyre.com

MBL:bas

cc: George Batchvarov, Esq. — Via email gb@khavinson.com
Joshua Stern, Esq. — Via email js@khavinson.com
